    Case 1:20-cr-00442-EK Document 69 Filed 06/23/21 Page 1 of 2 PageID #: 597

                         LAW OFFICE OF JOHN F. CARMAN
                                           Attorneys at Law
       OF COUNSEL                       666 Old Country Road                  ASSOCIATE ATTORNEY
SUSAN SCARING CARMAN, ESQ.                   Suite 501                          SARA M. PERVEZ
MATTHEW W. BRISSENDEN, ESQ.         Garden City, New York 11530
                                           (516) 683-3600                         PARALEGAL
                                             Facsimile                          ANNA M. SACCO
                                           (516) 683-8410




     June 23, 2021

     VIA ECF
     Honorable Eric R. Komitee
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                              Re:   United States v. Baimadajie Angwang
                                    Docket No. 20-cr-442

     Dear Judge Komitee:
            I represent Baimadajie Angwang in connection with the above referenced
     criminal matter and submit this letter in support of Mr. Angwang’s request to modify his
     conditions of release.

             Mr. Angwang is subject to electronic monitoring which restricts him to his house
     in Williston Park. As the Court is aware, he and his wife have a four-year old daughter.
     Mr. Angwang is requesting permission to leave the house for purposes of picking up and
     dropping off his daughter at summer camp and ballet classes. The locations are both in
     New Hyde Park which is a town adjacent to Williston Park.

             Mr. Angwang’s wife is a realtor and while she is generally available to provide
     transportation, there are times when she is not. Having Mr. Angwang available in those
     situations would alleviate much of the stress of scheduling conflicts.

             Pre-trial Services Officer Mallori Brady has indicated that Electronic Monitoring
     is capable of monitoring Mr. Angwang travel on the basis that is proposed. The specifics
     of the dates and times will be provided to Pre-Trial Services. Officer Brady has offered
     the consent of her office. AUSA Haggans has advised that he will take no position on the
     request.




                                                 1
Case 1:20-cr-00442-EK Document 69 Filed 06/23/21 Page 2 of 2 PageID #: 598




          Mr. Angwang has been fully compliant with his conditions of release.

          Thank you for your consideration.

 Very truly yours,


 /s/ John F. Carman
 JOHN F. CARMAN

 JFC/as




                                              2
